         Case 2:20-cv-00670-RAH-CSC Document 6 Filed 11/16/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION.

STEVEN RONALD BLACKWELL, #298535, )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           ) CIVIL ACTION NO. 2:20-CV-670-RAH
                                                 )
WARDEN BUTLER, et al.,                           )
                                                 )
            Defendants.                          )

                                               ORDER

          On October 13, 2020, the Magistrate Judge entered a Recommendation (Doc. #5)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay an initial

partial filing fee as ordered by this court.

         A separate Final Judgment will be entered.

         DONE, this 16th day of November, 2020.


                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
